El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
En este caso se ba establecido apelación contra una reso-lución, desestimando una moción en la que se solicita un nuevo juicio. El apelado solicita que se elimine la demanda, contes-tación, conclusiones de la corte y la sentencia por el funda-mento de que en tal apelación no debe incluirse en los autos el legajo de la sentencia. Para que la corte pueda estar en con-diciones de conocer cuáles fueron las cuestiones propuestas por las partes, se bace necesario que las alegaciones, conclu-siones de la corte y sentencia, se nos remitan con la correspon-diente certificación. Esto debe hacerse de conformidad con *319las disposiciones del artículo 225 del Código de Enjuicia-miento Civil. Las sentencias de California se pronuncian en igual sentido. (Mendocino Co. v. Peters, 82 Pac. Rep., 1122; Kimple v. Conway, 69 Cal., 71, 73.) El artículo 225 deter-mina una excepción a la regla cuando la moción se funda en las minutas de la corte. En el presente caso, sin embargo, el apelante se fundaba en 1'a falta de prueba y otras cuestiones semejantes. Debe desestimarse la moción.

Sin lugar.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, del Toro y Aldrey.